



Exhibit 10.14

ADDENDUM




This ADDENDUM to the License and Merchandising Agreement dated September 27,
2004 between Late for the Sky Production Company, Inc., (“LFTS”) an Ohio
corporation, and Games Inc., a Delaware Corporation, (“Agreement”) is made on
September 27, 2004 in order to clarify the provisions of Sections 5.3 and 6.1
thereof:




1.

For purposes of clarity, Games Inc. has a number of Websites on which it plans
to offer online versions of the LFTS games.




Each time a LFTS game is played, it will generate a number of advertisements
displayed to the player. Those advertisements will generate revenues to be
shared with LFTS under the royalty agreement.




In addition, Games Inc. will offer the LFTS games to our Membership. When a
Games Inc. Member wants to sample the play of a LFTS game, Games will offer the
player free play to familiarize themselves with the game. LFTS will receive a
royalty from any paid advertisements on those free game play pages.




The player will then be given a choice to purchase an Annual or Monthly
Membership allowing continuing play of the LFTS games. Games Inc will measure
the players’ activity and LFTS will receive a 12% royalty on the monthly portion
of game play on LFTS content within that membership.  




Games Inc. will offer a “Lifetime Membership” for promotional purposes, from
time to time, giving Members full access to all our Games. In that case, Games
Inc. will pay LFTS a one time royalty of $1 for each of these special
memberships sold, plus the normal advertising revenue royalty.




Games Inc. will also offer Members the ability to purchase tokens for individual
game play, through our “Roll of Quarters” application. LFTS will receive a full
royalty share on every dollar spent on individual game play.  




The player will periodically be asked to consider the purchase of the boxed
version of the game for personal use or for a gift. Those sales generated would
be commissionable to Games Inc. as per Section 6.1 of this Agreement.




2.

The revenue stream for Affiliate Program Sales is projected as follows:




Sale price of a game is $24.95 + $5.00 S/H =

 $29.95




Manufacturing cost

$6.00

Order processing

$2.00

Carton/packing

$1.00

Avg. UPS

$6.00

Total

           $15.00

Net Revenue

$14.95

X 50%

$7.48




LFTS will pay Games Inc. $7.50 for every game sold through its sites. Games Inc.
will have easy access to the orders to check the status of the activity. Access
should be available by October 10, 2004.




3.

In all other respects, the Agreement remains in full force and effect.




IN WITNESS WHEREOF, the parties have executed this Addendum on the date first
written above.




LATE FOR THE SKY PRODUCTION

GAMES, INC.

COMPANY, INC.







/S/ William C. Schulte, Jr.

/S/ Roger W. Ach, II

William C. Schulte, Jr.

Roger Ach, II, CEO

Vice President








